Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 21, 2016

                                      No. 04-15-00688-CV

                 IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2012-PB4-000048 L2
                           Honorable Jesus Garza, Judge Presiding


                                         ORDER
         Appellants’ motion for extension of time to file response and motion to deem brief timely
filed is hereby GRANTED.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court